 

Exhibit 10.7

 

 [logo_001.jpg]

 

August 6, 2018

 

Via Electronic Mail and First Class Mail

 

Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attention: Michael Konig
Email: mkonig@bluerockre.com

 

Bluerock Real Estate Holdings, LLC

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attention: Michael Konig
Email: mkonig@bluerockre.com

 

 

Re:Notice of Renewal of Administrative Services Agreement dated October 31, 2017
(the “Agreement”), by and between Bluerock Real Estate, L.L.C. (“BRRE”) and
Bluerock Real Estate Holdings, LLC (“BREH,” and together with BRRE, the
“Bluerock Entities”), and Bluerock Residential Growth REIT, Inc. (the “REIT”),
Bluerock Residential Holdings, L.P. (the “OP”), Bluerock TRS Holdings, LLC (the
“TRS”), and Bluerock REIT Operator, LLC (“REIT Operator,” and together with the
REIT, the OP and the TRS, the “Company”).

 

Gentlemen:

 

The Company hereby notifies the Bluerock Entities that pursuant to Section 9.1
of the Agreement, the Company elects to renew the Agreement for an additional
one-year term, to expire on October 31, 2019.

 

Please let me know if you have any questions.

 



  Sincerely,           /s/ Jordan B. Ruddy           Jordan B. Ruddy     Chief
Operating Officer and President   Bluerock Residential Growth REIT, Inc.



 

 

Cc:R. Ramin Kamfar (via email)

 



 

 

